Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
1.	Applicant’s arguments, see page 6, line 9, filed 24 June 2022, with respect to the rejection of Claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (United States Patent Publication No. US 2018/0037534 A1), hereinafter Fujii; have been fully considered and are, in light of the amendments made, persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ichikawa et al. (United States Patent Publication No. US 2013/0022918 A1), hereinafter Ichikawa.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (United States Patent Publication No. US 2018/0037534 A1), hereinafter Fujii, and in view of Ichikawa et al. (United States Patent Publication No. US 2013/0022918 A1), hereinafter Ichikawa.
5.	Regarding Claims 1, 5-7, and 11-12, Fujii teaches (Paragraphs [0013 and 0044]) a resin component whose solubility in a developing solution is changed due to the action of an acid. Fujii teaches (Paragraphs [0013 and 0044]) a fluorine additive component which exhibits decomposability with respect to an alkali developing solution. Fujii teaches (Paragraphs [0078-0185]) the resin component comprising a polymer compound having a constitutional unit represented by Formula (a01) of the instant application. Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component comprising a fluororesin component having a constitutional unit represented by Formula (f1-01) or (f1-02) of the instant application. Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component comprising a fluororesin component having a constitutional unit represented by Formula (fl-1-1) or Formula (f1-2-1). Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component is a polymer consisting of the fluororesin component having a constitutional unit. Fujii teaches (Paragraphs [0078-0185 and 0321-0437]) the fluorine additive component comprises a fluororesin component having the constitutional unit and the constitutional unit represented by Formula (a01) of the instant application. Fujii teaches (Paragraphs [0078-0185]) wherein Xa0 of Formula (a01-r-1) of the instant application represents a group that forms a monocyclic aliphatic cyclic group with Ya0. Fujii teaches (Paragraphs [0078-0185]) wherein in Formula (a01-r-1) of the instant application, Xa0 represents a group that forms a monocyclic aliphatic cyclic group with Ya0.
6.	Regarding Claims 13-14, Fujii teaches (Paragraphs [0657-0701]) forming a resist film on a support using the resist composition. Fujii teaches (Paragraphs [0657-0701]) exposing the resist film. Fujii teaches (Paragraphs [0657-0701]) developing the exposed resist film to form a resist pattern. Fujii teaches (Paragraphs [0657-0701]) the resist Film is exposed to extreme ultraviolet (EUV) rays or electron beams (EB).
7.	Furthermore, Fujii teaches (Paragraphs [0321-0437]) the fluorine additive component comprising a fluororesin component. However, fails to explicitly teach the fluorine additive component comprising a fluororesin component having a constitutional unit represented by Formulae (f1-1-3), (f1-1-4), (f1-1-5), (f1-2-1) or (f1-2-2) of the present application.
8.	Ichikawa teaches (Paragraph [0369]) both the fluorine additive component comprising a fluororesin component of Fujii and that within the scope of Formulae (f1-1-3), (f1-1-4), (f1-1-5), (f1-2-1) or (f1-2-2) of the present application. Thus, Ichikawa teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein both the fluorine additive component comprising a fluororesin component of Fujii and that within the scope of Formulae (f1-1-3), (f1-1-4), (f1-1-5), (f1-2-1) or (f1-2-2) of the present application are utilized in the working examples of Ichikawa.
9.	Thus, it would have been obvious to try both the fluorine additive component comprising a fluororesin component of Fujii and that of Formulae (f1-1-3), (f1-1-4), (f1-1-5), (f1-2-1) or (f1-2-2) of the present application, as both are utilized in the working examples of Ichikawa. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/30/2022